THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Former Abbeville County Magistrate
            George T. Ferguson, Respondent.

            Appellate Case No. 2014-001385


                               Opinion No. 27428 

                  Submitted July 9, 2014 – Filed August 6, 2014 



                            PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and Joseph P.
            Turner, Jr., Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Billy J. Garrett, Jr., Esquire, of The Garrett Law Firm,
            PC, of Greenwood, for Respondent.



PER CURIAM: In this judicial disciplinary matter, respondent and the Office of
Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Judicial Disciplinary
Enforcement (RLDE) contained in Rule 502 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a public reprimand and agrees never to seek nor accept a judicial
office in South Carolina without the express written permission of this Court after
written notice to ODC. We accept the Agreement and publicly reprimand
respondent, the most severe sanction we are able to impose under these
circumstances.1 The facts, as set forth in the Agreement, are as follows.


1
 Since respondent no longer holds judicial office, a public reprimand is the most
severe sanction which can be imposed. In the Matter of O'Kelley, 361 S.C. 30, 603
S.E.2d 410 (2004).
                                       Facts

Respondent was indicted on two counts of Misconduct in Office. The first
indictment alleged respondent offered and gave Jane Doe #1 money and/or other
benefits for the handling and disposition of legal matters involving Jane Doe #1
before him in his official capacity as Magistrate in return for Jane Doe #1 allowing
respondent to have sexual contact with her from 1996 to 2009. The second
indictment alleged respondent offered and gave Jane Doe #2 money and/or other
benefits for the handling and disposition of legal matters involving Jane Doe #2
before him in his official capacity as Magistrate in return for Jane Doe #2 allowing
respondent to have sexual contact with her from 2001 to 2011.

On May 16, 2014, respondent entered a guilty plea to Misconduct in Office on the
first indictment. He was sentenced to one (1) year imprisonment provided that,
upon service of ninety (90) days, the balance would be suspended with probation
for a period of five (5) years. On the same day, respondent entered a guilty plea to
Misconduct in Office on the second indictment. He was sentenced to one (1) year
imprisonment, suspended with probation for a period of five (5) years.

                                        Law

Respondent admits that by his conduct he has violated the following provisions of
the Code of Judicial Conduct, Rule 501, SCACR: Canon 1 (judge shall uphold
integrity and independence of judiciary); Canon 1A (judge should participate in
establishing, maintaining and enforcing high standards of conduct, and shall
personally observe those standards so that integrity and independence of judiciary
will be preserved); Canon 2 (judge shall avoid impropriety and appearance of
impropriety in all of judge's activities); Canon 2A (judge shall respect and comply
with the law and shall act at all times in manner that promotes public confidence in
integrity and impartiality of judiciary); Canon 2B (judge shall not allow social or
other relationships to influence judge's judicial conduct or judgment; judge shall
not lend prestige of judicial office to advance private interests of judge or others;
judge shall not convey or permit others to convey impression that they are in
special position to influence judge); Canon 3 (judge shall perform duties of judicial
office impartially and diligently); Canon 3B(2) (judge shall be faithful to law);
Canon 3B(7) (judge shall accord to every person who has legal interest in
proceeding, or that person's lawyer, right to be heard according to law; judge shall
not initiate, permit, or consider ex parte communications, or consider other
communications made to judge outside the presence of the parties concerning
pending or impending proceeding); Canon 3E(1) (judge shall disqualify himself in
proceeding in which judge's impartiality might reasonably be questioned); Canon
4A(1) (judge shall conduct his extra-judicial activities so as to minimize risk with
judicial obligations); Canon 4(A)(2) (judge shall conduct all of his extra-judicial
activities so that they do not demean judicial office); and Canon 4A(3) (judge shall
conduct all of his extra-judicial activities so that they do not interfere with proper
performance of judicial duties).

Respondent also admits he has violated the following Rules for Judicial
Disciplinary Enforcement, Rule 502, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for judge to violate Code of Judicial Conduct).

                                    Conclusion

We accept the Agreement for Discipline by Consent and issue a public reprimand
because respondent is no longer a judge and because he has agreed not to hereafter
seek nor accept another judicial position in South Carolina without first obtaining
express written permission from this Court after due notice in writing to ODC. As
previously noted, this is the most severe sanction we can issue, given the fact that
he has already resigned his duties as a judge. See In the Matter of O'Kelley, id.
Accordingly, respondent is hereby reprimanded for his conduct.

PUBLIC REPRIMAND.


TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.